Citation Nr: 0313144	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  01-10 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1963 to November 
1964.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.


REMAND

In January 2003, the Board also undertook additional 
development on the veteran's claim of entitlement to an 
increased evaluation for lumbosacral strain, currently 
evaluated as 20 percent disabling, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  Specifically, the Board 
sought additional VA outpatient treatment records identified 
by the veteran and his representative, and another VA 
orthopedic evaluation with specific responses requested from 
the examiner(s) on a number of facets of the pending issue. 

The Board provided notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 20.903).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In response to the Board's development action, additional VA 
clinical records were obtained and are now in the claims 
file.  However, this evidence has not been considered by the 
RO.  

The veteran was also scheduled for a VA examination but did 
not report.  He had previously indicated that he was quite 
willing to report for a new VA examination but that it had to 
be scheduled at a time when he had transportation to get 
there.  It is not shown that any attempt was made to 
coordinate the examination re-scheduling with a date when the 
veteran would be able to make it.  And, in a document now in 
the file, dated in April 2003, the veteran has explained that 
he had been unable to attend the most recently scheduled VA 
examination because he had no transportation on that date.  
He indicated that the only day he could go to VA was when the 
van went from Victoria to San Antonio.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:
 
1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

3.  The veteran should be re-scheduled 
for a VA examination, the time and site 
to be synchronized between VA, the 
veteran and his representative, so as to 
coordinate with, and accommodate to, when 
the veteran has available van or other 
transportation from his home to San 
Antonio or other suitable VA facility, 
and home again. 

The orthopedic examiner should review all 
of the clinical records and after 
examination of the veteran, provide 
specific data as to the status of the 
veteran's back disability to include 
applicability of 38 C.F.R. §§ 4.40, 4.45 
and 4.50.  

It is also requested that the examiner 
provide explicit responses to the 
following questions:

(a)  Does the service-connected 
disability at issue cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the service-connected disability at 
issue, and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  Based on the examination findings, 
does the service-connected disability at 
issue include muscle spasm on extreme 
forward bending, loss of lateral spine 
motion, unilateral, in standing position?  
If not, is the service-connected 
disability at issue severe; with listing 
of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion?

Any opinions expressed by the medical 
specialist as to the severity of the 
service-connected disability at issue 
should be accompanied by a complete 
rationale.  

While duly noting the modifications above 
as to re-scheduling the new VA 
examination for a time when the veteran 
is able to attend, he is advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
adversely affect the outcome of his claim 
for an increased rating under 38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation in excess of 20 percent for 
lumbosacral strain.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the most recent Supplemental 
Statement of the Case.  

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and all applicable law and 
regulations pertaining to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  
By this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
veteran until he is notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). 

 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


